DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, 15-20 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 12 of U.S. Patent No. 10,755,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations as compared below:
Present claims
Patent No. 10,755,458
1.) A computer-implemented method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period that includes a plurality of intratime periods. the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a candle body from an open price of the first the second intratime period; 





determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods; 
the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 


the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts and enables the user to see, relative 216/937,949to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.  


 a charting engine displaying a first vertical line having a height representative of a range between a first high price and first low price from a OHLC (open, high, low, close) data of a first intratime period; 
said charting engine displaying a second vertical line adjacent to said first vertical 

said charting engine generating and displaying said candlestick by displaying said body overlayed upon said first vertical line and said second vertical line and generating at least one of an upper wick and lower wick by removing all portions of all vertical lines outside of said body from all intratime periods other than above said body of said highest intratime period and below said body of said lowest intratime period, 
wherein said candlestick visually depicts and enables said user to see proportional to said body when said upper wick and said lower wick have occurred during said time period without adding any visual indicators to said candlestick.
the candlestick is a prior candlestick and the second intratime period is a prior intratime period, and the method further comprises 
dynamically generating and displaying a widening candlestick after passage of each current intratime period by repetitively erasing the prior candlestick and generating and displaying a current candlestick from current OHLC data of the current intratime period, the current candlestick having a current candle body and at least one of a current upper wick and a current lower wick, wherein a width of the current candle body is equal to a sum of a width of the current intratime period and each width of all the prior intratime periods.  




dynamically generating and displaying a widening candlestick by repetitively displaying a current vertical line from a OHLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods 
comprising erasing the current candlestick and generating and displaying a final candlestick having a final candle body and at least one of a final upper wick and a final lower wick, wherein a width of the final candle body is equal to a width of the time period.
3. The method of claim 2, further including generating and displaying a final candlestick having a final body and at least one of a final upper wick and lower wick wherein the width of said final body is equal to the width of said time period.
4. The method of claim 1, further comprising generating the OHLC data in real time after each intratime period of the plurality of intratime periods from time/sales data streamed during the intratime period.
4. The method of claim 1, further including generating OHLC data in real time after each said intratime period from time/sales data streamed during said intratime period.
5. The method of claim 1, further comprising generating the OHLC data in real time from streaming time/sales data after each change in a last price.  

2. The method of claim 1, further including dynamically generating and displaying a widening candlestick by repetitively displaying a current vertical line from a OHLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods and repetitively generating a current body and at least one of a current upper wick and lower wick wherein the width of said current body is equal to the sum of the width of said current intratime period and each width of all said prior intratime periods. (Since the data is generated dynamically, it is obvious that the data is streaming after each change of a last price.)
6. The method of claim 1, wherein the time period is from a fraction of a second to decades.  
6. The method of claim 1, wherein said time period can range from a fraction of a second to decades.
8. computer-implemented method for displaying, to a user, an HLC (high, low, close) symbol representative of a price range during at least a portion of a time , the method comprising: 
receiving HLC data of a first intratime period of the plurality of intratime periods and HLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a horizontal close price bar at a close price of the second intratime period, the close price bar spanning across the first intratime period and the second intratime period;




determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determining a lowest intratime416/937,949 having a lowest price from each low price of each  of the first and second intratime periods;  
the charting engine generating at least one of an upper price bar and a lower price bar, a bottom of  the upper price bar being connected to a top of  the close price bar above  the highest intratime period, and a top of  the lower price bar being connected to a bottom of  the close price bar below  the lowest intratime period; and 


the charting engine displaying  the HLC symbol, which includes the close price bar and  the at least one of  the upper price bar and the lower price bar, wherein the HLC symbol visually depicts, and enables  the user to see, relative  to a width of  the close bar, respective times when  the highest price and the lowest price occurred during  the at least a portion of  the time period.  

 a charting engine displaying a first vertical line having a height representative of a range between a first high price and first low price from a OHLC (open, high, low, close) data of a first intratime period; 
said charting engine displaying a second vertical line adjacent to said first vertical line, said second vertical line having a height representative of a range between a second high price and second low price from a OHLC data of a second intratime period; generating a body from an open price of said time period and a close price of said second intratime period; determining a highest intratime period having a highest price from each high price of each said intratime period and a lowest intratime period having a lowest price from each low price of each said intratime period; and, 

said charting engine generating and displaying said candlestick by displaying said body overlayed upon said first vertical line and said second vertical line and generating at least one of an upper wick and lower wick by removing all portions of all vertical lines outside of said body from all intratime periods other than above said body of said highest intratime period and below said body of said lowest intratime period, 
wherein said candlestick visually depicts and enables said user to see proportional to said body when said upper wick and said lower wick have occurred during said time period without adding any visual indicators to said candlestick.
the HLC symbol is a prior HLC symbol and  the second intratime period is a prior intratime period, and the method further  comprises dynamically generating and displaying a widening HLC symbol after passage of each current intratime period by repetitively erasing  the prior HLC symbol and generating and displaying a current HLC symbol from HLC data of the current intratime period,  the current HLC symbol having a current close price bar and at least one of a current upper price bar and a lower price bar, wherein a width of the current close price bar is equal to a sum of a width of the current intratime period and each width of all  the prior intratime periods.  
2. The method of claim 1, further including 


dynamically generating and displaying a widening candlestick by repetitively displaying a current vertical line from a OHLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods and repetitively generating a current body and at least one of a current upper wick and lower wick wherein the width of said current body is equal to the sum of the width of said current intratime period and each width of all said prior intratime periods.
10. The method of claim 9, further including erasing the current HLC symbol and generating and displaying a final HLC symbol having a final close price bar and at least one of a final upper price bar and a final lower price bar, wherein a width of the final close price bar is equal to a width of the time period.  
3. The method of claim 2, further including 
generating and displaying a final candlestick having a final body and at least one of a final upper wick and lower wick wherein the width of said final body is equal to the width of said time period.
11. The method of claim 8, further  comprising generating the HLC data in real time after each  intratime period of the plurality of intratime periods from time/sales data streamed during the intraitime period.
4. The method of claim 1, further including generating OHLC data in real time after each said intratime period from time/sales data streamed during said intratime period.
12. The method of claim 8, further  comprising generating  the HLC data in real time from streaming time/sales data after each change in a last price.
2. The method of claim 1, further including dynamically generating and displaying a widening candlestick by repetitively displaying a current vertical line from a OHLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods and repetitively generating a current body and at least one of a current upper wick and lower wick wherein the width of said current body is equal to the sum of the width of said current intratime period and each width of all said prior intratime periods. 
the time period is from a fraction of a second to decades.
6. The method of claim 1, wherein said time period can range from a fraction of a second to decades.
15. A computer-implemented method for displaying, to a user, an OHLC (open, high, low, close) symbol representative of a price range during at least a portion of a time period including a plurality of intratime periods, the method comprising: 
receiving OHLC data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating an open-close price bar drawn from an open price of  the first intratime period to a close price of the second intratime period; 






determining a highest intratime period having a highest price from each high price of each  of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each  of the first and second intratime periods;  
the charting engine generating at least one of an upper price bar and a lower price bar, a bottom of  the upper price bar being connected to a top of the open-close price bar above  the determined highest intratime period, and a top of  the lower price bar being connected to a bottom of the open-close price bar below the determined lowest intratime period; and

the charting engine displaying  the OHLC symbol including  the open-close price bar and the at least one of the upper price bar and the lower price bar, wherein  the OHLC symbol visually depicts, and enables the user to see, relative  to a width of  the open-close bar, respective times when 716/937,949the highest price and the lowest lower price occurred during the at least a portion of  the time period.  



 a charting engine displaying a first vertical line having a height representative of a range between a first high price and first low price from a OHLC (open, high, low, close) data of a first intratime period; 
said charting engine displaying a second vertical line adjacent to said first vertical line, said second vertical line having a height representative of a range between a second high price and second low price from a OHLC data of a second intratime period; generating a body from an open price of said time period and a close price of said second intratime period; determining a highest intratime period having a highest price from each high price of each said intratime period and a lowest intratime period having a lowest price from each low price of each said intratime period; and, 

said charting engine generating and displaying said candlestick by displaying said body overlayed upon said first vertical line and said second vertical line and generating at least one of an upper wick and lower wick by removing all portions of all vertical lines outside of said body from all intratime periods other than above said body of said highest intratime period and below said body of said lowest intratime period, 

the OHLC symbol is a prior OHLC symbol and  the second intratime period is a prior intratime period, and the method further comprises dynamically generating and displaying a widening OHLC symbol after passage of each current intratime period by repetitively erasing  the prior OHLC symbol, and generating and displaying a current OHLC symbol from current OHLC data of  the current intratime period,  the current OHLC symbol having a current open-close price bar and at least one of a current upper price bar and a current lower price bar. wherein  a width of  the current open-close price bar is equal to  a sum of  a width of  the current intratime period and each width of all  the prior intratime periods.  
2. The method of claim 1, further including 


dynamically generating and displaying a widening candlestick by repetitively displaying a current vertical line from a OHLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods and repetitively generating a current body and at least one of a current upper wick and lower wick wherein the width of said current body is equal to the sum of the width of said current intratime period and each width of all said prior intratime periods.
17. The method of claim 16, further comprising erasing  the current OHLC symbol and generating and displaying a final OHLC symbol having a final open-close price bar and at least one of a final upper price bar and a final lower price bar, wherein  a width of the final open-close price bar is equal to a width of the time period.  
3. The method of claim 2, further including 
generating and displaying a final candlestick having a final body and at least one of a final upper wick and lower wick wherein the width of said final body is equal to the width of said time period.
18. The method of claim 15, further  comprising generating the OHLC data in real time after each  intratime period of the plurality of intratime periods from time/sales data streamed during the intratime period.
4. The method of claim 1, further including generating OHLC data in real time after each said intratime period from time/sales data streamed during said intratime period.
comprising generating  the OHLC data in real time from streaming time/sales data after each change in a last price.  

2. The method of claim 1, further including dynamically generating and displaying a widening candlestick by repetitively displaying a current vertical line from a OHLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods and repetitively generating a current body and at least one of a current upper wick and lower wick wherein the width of said current body is equal to the sum of the width of said current intratime period and each width of all said prior intratime periods. (Since the data is generated dynamically, it is obvious that the data is streaming after each change of a last price.)
20. The method of claim 15, wherein  the time period is from a fraction of a second to decades.
6. The method of claim 1, wherein said time period can range from a fraction of a second to decades.
24. A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processing circuitry, cause the processing circuitry to perform a method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period including a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; a charting engine generating a candle body from an open price of  the first intratime period to a close price of  the second intratime period; 





determining a highest intratime period having a highest price from each of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each  of the first and second intratime periods;  
the charting engine generating at least one of an upper wick and a lower wick, a bottom of  the upper wick being connected to a top of  the candle body above  the determined highest intratime period, and a top of  the lower wick being connected to a bottom of  the candle body below  the determined lowest intratime period; and 


the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle body, respective times when  the highest price and  he lowest price occurred during  the at least a portion of  the time period.






a charting engine displaying a first vertical line having a height representative of a range between a first high price and first low price from a OHLC (open, high, low, close) data of a first intratime period; 
said charting engine displaying a second vertical line adjacent to said first vertical line, said second vertical line having a height representative of a range between a second high price and second low price from a OHLC data of a second intratime period; generating a body from an open price of said time period and a close price of said second intratime period; determining a highest intratime period having a highest price from each high 

said charting engine generating and displaying to a user a candlestick by displaying said body overlayed upon said first vertical line and said second vertical line and generating at least one of an upper wick and lower wick by removing all portions of all vertical lines outside of said body from all intratime periods other than above said body of said highest intratime period and below said body of said lowest intratime period, wherein said candlestick visually depicts and enables said user to see proportional to said body when said upper wick and said lower wick have occurred during said time period without adding any visual indicators to said candlestick.

a memory to store computer readable instructions; and 
processing circuitry configured to execute  the computer readable instructions, which cause the processing circuitry to 1116/937,949receive OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
generate a candle body from an open price of  the first intratime period and a close price of  the second intratime period; 



determine a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determine a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods; 

generate at least one of an upper wick and a lower wick, a bottom of  the upper wick being connected to a top of  the candle body above  the determined highest intratime period, and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 
display the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts, and enable the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.






a charting engine displaying a first vertical line having a height representative of a range between a first high price and first low price from a OHLC (open, high, low, close) data of a first intratime period; said 
charting engine displaying a second vertical line adjacent to said first vertical line, said second vertical line having a height representative of a range between a second high price and second low price from a OHLC data of a second intratime 
said charting engine generating and displaying to a user a candlestick by displaying said body overlayed upon said first vertical line and said second vertical line and generating at least one of an upper wick and lower wick by removing all portions of all vertical lines outside of said body from all intratime periods other than above said body of said highest intratime period and below said body of said lowest intratime period, wherein said candlestick visually depicts and enables said user to see proportional to said body when said upper wick and said lower wick have occurred during said time period without adding any visual indicators to said candlestick.


Claims 7, 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,755,458 in view of Allyn et al. (US 2016/0104308).
As per claim 7, Patent No. 10,755,458 demonstrated all the elements a disclosed in claim 1. 
It is noted Patent No. 10,755,458 does not explicitly teach each intratime period visually depicts price and time in a one pixel-wide column of one or more pixels. However, this is known in the art as taught by Allyn et al., hereinafter Allyn. Allyn discloses a method of data visualization in which 500 one-pixel-wide columns could be visualized ([0031]).

Claims 14 and 21 are method claims with limitations similar to claim 1, therefore are similarly rejected as claim 1.

Claims 1-6, 8-13, 15-20 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 12 of U.S. Patent No. 10,755,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations as compared below:
Preset claims
Patent No. 11,282,245
1. A computer-implemented method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period that includes a plurality of intratime periods. the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a candle body from an open price of the first intratime period to a close price of the second intratime period; 




determining a highest intratime period having a highest price from each high price of each of the first and second periods, and determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods; 
the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 
the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts and enables the user to see, relative 216/937,949to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period. 

determining a highest intratime period having a highest price from among each high price of each of the plurality of 
the candlestick is a prior candlestick and the second intratime period is a prior intratime period, and the method further comprises 
dynamically generating and displaying a widening candlestick after passage of each current intratime period by repetitively erasing the prior candlestick and generating and displaying a current candlestick from current OHLC data of the current intratime period, the current candlestick having a current candle body and at least one of a current upper wick and a current lower wick, wherein a width of the current candle body is equal to a sum of a width of the current intratime period and each width of all the prior intratime periods.  

15. The method of claim 14, further comprising 



dynamically generating and displaying a widening horizontal close bar by repetitively displaying a current516/932,345 vertical line from current HLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods, and repetitively generating a current horizontal close bar and at least one of a current upper bar and a current lower bar, wherein a width of the current horizontal close bar is equal to a sum of a width of the current intratime period and each width of all the prior intratime periods.
3. The method of claim 2, further comprising erasing the current candlestick and generating and displaying a final candlestick having a final candle a final lower wick, wherein a width of the final candle body is equal to a width of the time period.  


comprising generating the OHLC data in real time after each intratime period of the plurality of intratime periods from time/sales data streamed during the intratime period.
17. The method of claim 14, further comprising generating the HLC data in real time after each intratime period of the plurality of intratime periods from time/sales data streamed during the intratime period.
5. The method of claim 1, further comprising generating the OHLC data in real time from streaming time/sales data after each change in a last price.  

15. The method of claim 14, further comprising 
dynamically generating and displaying a widening horizontal close bar by repetitively displaying a current516/932,345 vertical line from current HLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods, and repetitively generating a current horizontal close bar and at least one of a current upper bar and a current lower bar, wherein a width of the current horizontal close bar is equal to a sum of a width of the current intratime period and each width of all the prior intratime periods. (Since the data is generated dynamically, it is obvious that the data is streaming after each change of a last price.)
6. The method of claim 1, wherein the time period is from a fraction of a second to decades.  

18. The method of claim 14, wherein the time period is from a fraction of a second to decades.
8. computer-implemented method for displaying, to a user, an HLC (high, low, close) symbol representative of a price range during at least a portion of a time period including a plurality of intratime periods, the method comprising: 
receiving HLC data of a first intratime period of the plurality of intratime periods and HLC data of a second intratime period of the plurality of intratime periods; 
the second intratime period, the close price bar spanning across the first intratime period and the second intratime period;


determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determining a lowest intratime416/937,949 having a lowest price from each low price of each  of the first and second intratime periods;  
the charting engine generating at least one of an upper price bar and a lower price bar, a bottom of  the upper price bar being connected to a top of  the close price bar above  the highest intratime period, and a top of  the lower price bar being connected to a bottom of  the close price bar below  the lowest intratime period; and 
the charting engine displaying  the HLC symbol, which includes the close price bar and  the at least one of  the upper price bar and the lower price bar, wherein the HLC symbol visually depicts, and enables  the user to see, relative  to a width of  the close bar, respective times when  the highest price and the lowest price occurred during  the at least a portion of  the time period.  

a charting engine displaying a first vertical line having a height representative of a difference between a first high price and first low price, determined from HLC data of a first intratime period having a first close price; the charting engine displaying 
determining a highest intratime period having a highest price from among each high price of each of the plurality of intratime periods, and determining a lowest intratime period having a lowest price from among each low price of each of the plurality of intratime periods; generating the HLC bar including a horizontal close bar and an upper bar and a lower bar, by removing all portions of all vertical lines above and below the second close price from all intratime periods other than above the second close price of the determined highest intratime period and below the second close price of the determined lowest intratime period; and the charting engine displaying the generated HLC bar, wherein the generated HLC bar visually depicts, and enables the user to see, relative to the horizontal close bar, respective times when the highest price and the lowest price occurred during the time period.
the HLC symbol is a prior HLC symbol and  the second intratime period is a prior intratime period, and the method further  comprises dynamically generating and displaying a widening HLC symbol after passage of each current intratime period by repetitively erasing  the prior HLC symbol and generating and displaying a current HLC symbol from HLC data of the current intratime period,  the current HLC symbol having a current close price bar and at least one of a a lower price bar, wherein a width of the current close price bar is equal to a sum of a width of the current intratime period and each width of all  the prior intratime periods. 



dynamically generating and displaying a widening horizontal close bar by repetitively displaying a current vertical line from current HLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods, and repetitively generating a current horizontal close bar and at least one of a current upper bar 
the current HLC symbol and generating and displaying a final HLC symbol having a final close price bar and at least one of a final upper price bar and a final lower price bar, wherein a width of the final close price bar is equal to a width of the time period.  
16. The method of claim 15, further comprising generating and displaying a final HLC bar having a final close bar and at least one of a final upper bar and a final lower bar, wherein a width of the final close bar is equal to a width of the time period.
11. The method of claim 8, further  comprising generating the HLC data in real time after each  intratime period of the plurality of intratime periods from time/sales data streamed during the intraitime period.
17. The method of claim 14, further comprising generating the HLC data in real time after each intratime period of the plurality of intratime periods from time/sales data streamed during the intratime period.
12. The method of claim 8, further  comprising generating  the HLC data in real time from streaming time/sales data after each change in a last price.  

15. The method of claim 14, further comprising 
dynamically generating and displaying a widening horizontal close bar by repetitively displaying a current516/932,345 vertical line from current HLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods, and repetitively generating a current horizontal close bar and at least one of a current upper bar and a current lower bar, wherein a width of the current horizontal close bar is equal to a sum of a width of the current intratime period and each width of all the prior intratime periods. (Since the data is generated dynamically, it is obvious that the data is streaming after each change of a last price.)
13. The method of claim 8, wherein  the time period is from a fraction of a second to decades.  
18. The method of claim 14, wherein the time period is from a fraction of a second to decades.
15. A computer-implemented method for displaying, to a user, an OHLC (open, high, low, close) symbol representative of a price range during at least a portion of a , the method comprising: 
receiving OHLC data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating an open-close price bar drawn from an open price of  the first intratime period to a close price of the second intratime period; 



determining a highest intratime period having a highest price from each high price of each  of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each  of the first and second intratime periods;  
the charting engine generating at least one of an upper price bar and a lower price bar, a bottom of  the upper price bar being connected to a top of the open-close price bar above  the determined highest intratime period, and a top of  the lower price bar being connected to a bottom of the open-close price bar below the determined lowest intratime period; and
the charting engine displaying  the OHLC symbol including  the open-close price bar and the at least one of the upper price bar and the lower price bar, wherein  the OHLC symbol visually depicts, and enables the user to see, relative  to a width of  the open-close bar, respective times when 716/937,949the highest price and the lowest lower price occurred during the at least a portion of  the time period.  

determining a highest intratime period having a highest price from among each high price of each of the plurality of intratime periods, and determining a lowest intratime period having a lowest price from among each low price of each of the plurality of intratime periods; generating the HLC bar including a horizontal close bar and an upper bar and a lower bar, by removing all portions of all vertical lines above and below the second close price from all intratime periods other than above the second close price of the determined highest intratime period and below the second close price of the determined lowest intratime period; and the charting engine displaying the generated HLC bar, wherein the generated HLC bar visually depicts, and enables the user to see, relative to the horizontal close bar, respective times when the highest price and the lowest price occurred during the time period.
the OHLC symbol is a prior OHLC symbol and  the second intratime period is a prior intratime period, and the method further comprises dynamically generating and the prior OHLC symbol, and generating and displaying a current OHLC symbol from current OHLC data of  the current intratime period,  the current OHLC symbol having a current open-close price bar and at least one of a current upper price bar and a current lower price bar. wherein  a width of  the current open-close price bar is equal to  a sum of  a width of  the current intratime period and each width of all  the prior intratime periods.  


dynamically generating and displaying a widening horizontal close bar by 
comprising erasing  the current OHLC symbol and generating and displaying a final OHLC symbol having a final open-close price bar and at least one of a final upper price bar and a final lower price bar, wherein  a width of the final open-close price bar is equal to a width of the time period.  
16. The method of claim 15, further comprising generating and displaying a final HLC bar having a final close bar and at least one of a final upper bar and a final lower bar, wherein a width of the final close bar is equal to a width of the time period.
18. The method of claim 15, further  comprising generating the OHLC data in real time after each  intratime period of the plurality of intratime periods from time/sales data streamed during  the intratime period. 
17. The method of claim 14, further comprising generating the HLC data in real time after each intratime period of the plurality of intratime periods from time/sales data streamed during the intratime period.
19. The method of claim 15, further comprising generating  the OHLC data in real time from streaming time/sales data after each change in a last price.  

15. The method of claim 14, further comprising 
dynamically generating and displaying a widening horizontal close bar by repetitively displaying a current516/932,345 vertical line from current HLC data of a current intratime period adjacent to all prior displayed generated vertical lines of all prior intratime periods, and repetitively generating a current horizontal close bar and at least one of a current upper bar and a current lower bar, wherein a width of the current horizontal close bar is equal to a sum of a width of the current intratime period and each width of all the prior intratime periods. (Since the data is generated dynamically, it is obvious that 
the time period is from a fraction of a second to decades.  
18. The method of claim 14, wherein the time period is from a fraction of a second to decades.
24. A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processing circuitry, cause the processing circuitry to perform a method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period including a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; a charting engine generating a candle body from an open price of  the first intratime period to a close price of  the second intratime period; 
determining a highest intratime period having a highest price from each high price of each  of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each  of the first and second intratime periods;  
the charting engine generating at least one of an upper wick and a lower wick, a bottom of  the upper wick being connected to a top of  the candle body above  the determined highest intratime period, and a top of  the lower wick being connected to a bottom of  the candle body below  the determined lowest intratime period; and 
the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle , respective times when  the highest price and  he lowest price occurred during  the at least a portion of  the time period.

determining a highest intratime period having a highest price from among each high price of each of the plurality of intratime periods, and determining a lowest intratime period having a lowest price from among each low price of each of the plurality of intratime periods; generating the HLC bar including a horizontal close bar and an upper bar and a lower bar, by removing all portions of all vertical lines above and below the second close price from all intratime periods other than above the second close price of the determined highest intratime period and below the second close price of the determined lowest intratime period; and the charting engine displaying the generated HLC bar, wherein the generated HLC bar visually depicts, and enables the user to see, relative to the horizontal close bar, respective times 

a memory to store computer readable instructions; and 
processing circuitry configured to execute  the computer readable instructions, which cause the processing circuitry to 1116/937,949receive OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
generate a candle body from an open price of  the first intratime period and a close price of  the second intratime period; 
determine a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determine a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods; 
generate at least one of an upper wick and a lower wick, a bottom of  the upper wick being connected to a top of  the candle body above  the determined highest intratime period, and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 

display the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts, and enable the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.

a charting engine displaying a first vertical line having a height representative of a difference between a first high price and first low price, determined from HLC data of a first intratime period having a first close price; the charting engine displaying a second vertical line adjacent to the first vertical line, the second vertical line having a height representative of a difference between a second high price and a second low price, determined from HLC data of a second intratime period having a second close price; 

determining a highest intratime period having a highest price from among each high price of each of the plurality of intratime periods, and determining a lowest intratime period having a lowest price from among each low price of each of the plurality of intratime periods; generating the HLC bar including a horizontal close bar and an upper bar and a lower bar, by removing all portions of all vertical lines above and below the second close price from all intratime periods other than above the second close price of the determined highest intratime period and below the second close price of the determined lowest intratime period; and the charting engine displaying the generated HLC bar, wherein the generated HLC bar visually depicts, and enables the user to see, relative to the horizontal close bar, respective times when the highest price and the lowest price occurred during the time period.


Claims 7, 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,282,245 in view of Allyn et al. (US 2016/0104308).
As per claim 7, Patent No. 11,282,245 demonstrated all the elements a disclosed in claim 1. 
It is noted Patent No. 11,282,245 does not explicitly teach each intratime period visually depicts price and time in a one pixel-wide column of one or more pixels. However, this is known in the art as taught by Allyn et al., hereinafter Allyn. Allyn discloses a method of data visualization in which 500 one-pixel-wide columns could be visualized ([0031]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching Allyn into Patent No. 11,282,245 because Patent No. 11,282,245 discloses a method of visualizing a price chart and Allyn discloses the price chart could visualized in columns represented by pixels for the purpose of improving user experience.
Claims 14 and 21 are method claims with limitations similar to claim 1, therefore are similarly rejected as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2011/0137822).
As per claim 22, Chapman discloses a computer-implemented method for displaying, to a user, an OHLC (open, high, low, close) price symbol representative of a price range during a time period, the method comprising:
generating the OHLC price symbol as a quadrilateral including a first vertex representative of an open price at a start of the time period, a second vertex representative of a high price at a first time during the time period, a third vertex representative of a low price at a second time during  the time period, and a fourth vertex representative of a close price at an end of  the time period; and, 
displaying  the OHLC price symbol to  the user (Figure 10 depicts various polygons representing OHLC prices chart. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to try and implement various forms of polygons, including a quadrilateral, to satisfy a designer’s need).  
As per claim 23, Chapman discloses a computer-implemented method for displaying, to a user, a HLC (high, low, close) price symbol representative of a price range during a time period, the method comprising: 
generating  the HLC price symbol as a triangle including a first vertex representative of a high price at a first time during  the time period, a second vertex of a low price at a second time during  the time period, and a third vertex representative of a close price at an end of  the time period; and displaying the HLC price symbol to the user (Figure 10 depicts various polygons representing OHLC prices chart. It would have .  
Conclusion
The amendment to the Title of the specification, filed February 11, 2022 has been accepted.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             March 19, 2022